DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The search of the prior art does not disclose or reasonably suggest wherein an entirety of the sensor area is configured to transmit light or sound through the substrate and display an auxiliary image on the substrate using the plurality of auxiliary pixels by passive matrix driving as required by amended independent claim 1.
The search of the prior art does not disclose or reasonably suggest wherein each
of the plurality of auxiliary pixels comprises a horizontal electrode, a vertical electrode and an intermediate layer arranged between the horizontal electrode and the vertical electrode, and wherein each of the plurality of auxiliary thin film transistors comprises a first auxiliary thin film transistor connected to the horizontal electrode and a second auxiliary thin film transistor connected to the vertical electrode as required by amended independent claim 5.
The search of the prior art does not disclose or reasonably suggest wherein each of the plurality of auxiliary pixels is located in a region where a plurality of extending primarily in a second direction crossing the first direction intersect each other as required by amended interdependent claim 14.
Claims 2-4, 6-13, 15, 16, and 18-21 are allowable due to their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/17/2022, with respect to claims 1-16, and 18-21 have been fully considered and are persuasive.  The previous rejections of claims have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891